Title: From Thomas Jefferson to Abigail Adams, 22 July 1804
From: Jefferson, Thomas
To: Adams, Abigail


               
                  
                     Dear Madam
                  
                  Washington July 22. 04.
               
               Your favor of the 1st. inst. was duly recieved, and I would not again have intruded on you but to rectify certain facts which seem not to have been presented to you under their true aspect. my charities to Callendar are considered as rewards for his calumnies. as early, I think, as 1796. I was told in Philadelphia that Callendar, the author of the Political progress of Britain, was in that city, a fugitive from prosecution for having written that book, and in distress. I had read and approved the book: I considered him as a man of genius, unjustly persecuted. I knew nothing of his private character, and immediately expressed my readiness to contribute to his relief, & to serve him. it was a considerable time after, that, on application from a person who thought of him as I did, I contributed to his relief, and afterwards repeated the contribution. himself I did not see till long after, nor ever more than two or three times. when he first began to write he told some useful truths in his coarse way; but no body sooner disapproved of his writings than I did, or wished more that he would be silent. my charities to him were no more meant as encouragements to his scurrilities than those I give to the beggar at my door are meant as rewards for the vices of his life, & to make them chargeable to myself. in truth they would have been greater to him had he never written a word after the work for which he fled from Britain. with respect to the calumnies and falsehoods which writers and printers at large published against mr Adams, I was as far from stooping to any concern or approbation of them as mr Adams was respecting those of Porcupine, Fenno, or Russell, who published volumes against me for every sentence vended by their opponents against mr Adams. but I never supposed mr Adams had any participation in the atrocities of these editors or their writers. I knew myself incapable of that base warfare, & believed him to be so. on the contrary, whatever I may have thought of the acts of the administration of that day, I have ever borne testimony to mr Adams’s personal worth, nor was it ever impeached in my presence without a just vindication of it on my part. I never supposed that any person who knew either of us could believe that either meddled in that dirty work.   but another fact is that I ‘liberated a wretch who was suffering for a libel against mr Adams.’ I do not know who was the particular wretch alluded to: but I discharged every person under punishment or prosecution under the Sedition law, because I considered & now consider that law to be a nullity as absolute and as palpable as if Congress had ordered us to fall down and worship a golden image; and that it was as much my duty to arrest it’s execution in every stage, as it would have been to have rescued from the fiery furnace those who should have been cast into it for refusing to worship their image. it was accordingly done in every instance, without asking what the offenders had done, or against whom they had offended, but whether the pains they were suffering were inflicted under the pretended Sedition law. it was certainly possible that my motives for contributing to the relief of Callender and liberating sufferers under the Sedition law, might have been to protect, encourage and reward slander: but they may also have been those which inspire ordinary charities to objects of distress, meritorious or not, or the obligations of an oath to protect the constitution, violated by an unauthorised act of Congress. which of these were my motives must be decided by a regard to the general tenor of my life. on this I am not afraid to appeal to the nation at large, to posterity, and still less to that being who sees himself our motives, who will judge us from his own knolege of them, and not on the testimony of a Porcupine or Fenno.
               You observe there has been one other act of my administration personally unkind, and suppose it will readily suggest itself to me. I declare on my honor, Madam, I have not the least conception what act is alluded to. I never did a single one with an unkind intention.   My sole object in this letter being to place before your attention that the acts imputed to me are either such as are falsely imputed, or as might flow from good as well as bad motives, I shall make no other addition than the assurances of my continued wishes for the health & happiness of yourself & mr Adams.
               
                  
                     Th: Jefferson
                  
               
            